Warner, Chief Justice.
The defendants were indicted for the offense of murder, and upon their trial therefor, were found guilty. A motion was made for a new trial, on the grounds therein stated, which was overruled, and the defendants excepted.
It appears from the evidence in the record, that deceased most probably received the injury which caused his death at the house of Y. H. Burns, on Saturday night, or early Sunday morning. The defendants offered to prove by Wm.' B. Thompson, who lived about six hundred yards from Burns, that deceased came to his house about an hour before day, Sunday morning, and was bloody, and when asked what was the matter with him., said, “you know I went to sleep on a chair and fell out on a piece of wood,” that he might have said a sharp piece of wood, don’t remember now. The court ruled out this testimony, which is complained of as error. In view of the facts of this case, the evidence of Thompson was admissible as explanatory of the injury which deceased had received, as a part of the transaction, and so nearly connected with it as to constitute a part of the res gestae as defined by the 3773d section of the Code, and the court erred in ruling it out at the trial. We find no error in ruling out the other evidence as complained of in the defendant’s motion for a new trial.
2. The defendants were found guilty, as it appears from the evidence in the record, upon their confessions. The *1953793d section of the Code declares, that “ to make a confession admissible, it must have been made voluntarily, without being induced by another, by the slightest hope of benefit, or the remotest fear of injury.” The evidence shows that one of the defendants was twelve and the other fifteen years of age, and that confessions were extorted from them by threats, accompanied by acts of brutal torture which would disgrace even a savage. After being tortured in this disgraceful and savage manner, they were threatened under the penalty of death, that they should continue to tell the same story as that which had been extorted from them by the savage tortures inflicted upon them. It is insisted, however, that they made the same confessions to Mills, the deputy sheriff, and others, whilst in his custody, on their way to the jail, in Savannah, and that those confessions were voluntarily made; but it should be remembered that these' two boys, twelve and fifteen years of age, had already suffered the agonies of the most brutal torture, and that the threats of those who inflicted those inhuman tortures were still ringing in their ears to tell the same story or they would be killed — who can say their fears of further personal injury did not continue, and that their confessions made to Mills were not made under the influence of those fears, the more especially as the witness himself was afraid the defendants would be taken from him, and told the defendants so % Assuming that the court charged the jury correctly as to the law' applicable to confessions (and there is no exception to the charge), then in view of the evidence contained in the record, the verdict of the jury was contrary to law, and a new trial should be granted, and it is so ordered.
Let the judgment of the court below be reversed.